Fullerton, J.
In this action the appellants sought to recover from the respondents the value of certain timber, which, it was alleged, belonged to the appellants, and *59■which the respondents had cut and removed, and converted to their own use. The land from which the timber was cut, it is conceded, is owned by the respondents. The deed, however, through which they claim title, purports to reserve the title to the timber to the grantors therein, and the appellants claim title thereto by virtue of certain mesne conveyances from such grantors to themselves. The respondents defended on two grounds: (1) that the purported reservation in the deed was void, because inserted therein by some one unknown to themselves, after its execution and delivery; and (2) that they have had the sole and exclusive possession of the property in dispute, claiming adversely to the appellants and all the world, for a period of more than ten years next preceding the commencement of the action. The action was tried out on these issues before a jury, which returned a verdict in favor of the respondents, on which the j udgment appealed from was afterwards entered.
The sole contention made by the appellants is that the evidence is insufficient to justify the verdict. An examination of the record, however, convinces us that this contention is not well, founded. There was substantial evidence on the part of the respondents in support of both of the contentions set up in their answer, and, although such evidence was contradicted by evidence on the part of the appellants, the question as to the side on which it preponderated was for the jury, and their verdict is conclusive on us here.
The judgment is affirmed.
Mount C. J., Hadley, and Dunbar, JJ., concur.
Rudkin, Root, and Crow, JJ., took no part.